DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the closure system described in claims 1, 16 and 20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
As to claim 2, “the handle has a first layer defining an outer side with hook material and an inner side with non-hook material, and a second layer including hook material along at least a portion of an outer side thereof, the first layer being arranged shorter than the second layer to define the pouch” is not shown; as best understood from figs. 11, 21C and 25 of Applicant’s original drawings, it appears the hook material is positioned on the inner side.  For the purpose of Examination, the Office has interpreted and examined claim 2 accordingly.  Clarification is requested.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the opening" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter since claim 9 directly depends on claim 8 and therefore, contain the same deficiency.
Claim 10 recites the limitation "the opening" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Garth et al. U.S. Publication No. (20090192425 A1) in view of Sandifer et al. U.S. Publication No. (20100318010 A1). 
With respect to claim 1, Garth et al. substantially discloses a spinal orthosis (shown in figs.1-9), comprising:
 a rear panel (150, figs.1-2) having a closure system (110 and 120) and [0027, hook and loop fasteners] and [0030, hook and loop fasteners]; 
a first belt member (130, fig.1) having a first end secured to a first side of the rear panel (150) and a second end opposite the first end (as shown in fig.1); 
a cable (153, fig.2) having a first end connecting to the closure system (110) and arranged to regulate tension in the closure system [0032, cords 153 and 155 are positioned so that a user pulls the cords forward to tighten the advantaged adjustment mechanism against a back portion of the user], and a second end securing to a handle (180) removably securable to a first surface of the first belt member [0037, the wearer then pulls on handle 180 connected to cord 153, which then tightens the advantaged adjustment mechanism against the back of the wearer.  Preferably, handle 180 has hook fasteners (not shown) that help couple handle 180 to loop portion 114, keeping cord 153 taught after tightening]; as such, the hook fasteners allows for the handle to be removably securable to a first surface of the first belt member.
Garth et al. substantially discloses the invention as claimed except the handle defines a pouch configured to receive the second end of the cable.  
Sandifer et al. however, teaches a spinal orthosis (abstract) and (figs.1-7) comprising a rear panel (74, fig.2) a first belt member (26) having a first and second ends wherein the second end is secured to a handle (32, fig.7), the handle (32) defines a pouch or pocket (36) and [0035] configured to receive the second end of the first belt member (26, as shown in fig.8).
In view of the teachings of Sandifer et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the handle of Garth et al. by incorporating a handle that defines a pouch configured to receive the second end of the cable to receive one or more fingers in order to tighten the spinal orthosis against the spine as shown in (fig.7) and [0035] and [0041] of Sandifer et al.
With respect to claim 15, the combination of Garth et al./Sandifer et al. substantially discloses the invention as claimed.  Garth et al. further discloses a second belt member (140, fig.1) having a first end secured to a second side of the rear panel (150), and a second end opposite the first end and removably securable to the first end of the first belt member (130, shown in fig.4) and [0035], the handle (180) removably securable to either of the first and second belt members [0037, the wearer then pulls on handle 180 connected to cord 153, which then tightens the advantaged adjustment mechanism against the back of the wearer.  Preferably, handle 180 has hook fasteners (not shown) that help couple handle 180 to loop portion 114, keeping cord 153 taught after tightening]; as such, the hook fasteners allows for the handle to be removably securable to either the first belt  and second belt members.  

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Garth et al./Sandifer et al. as applied to claim 1 above, and further in view of Bannister U.S. Publication No. (20100268141 A1).
With respect to claim 7, the combination of Garth et al./Sandifer et al. substantially discloses the invention as claimed except the pouch is sized and dimensioned for receiving and containing a knotted end of the cable.  
Bannister however, teaches in an analogous art, a spinal orthosis comprising a closure system for adjusting an orthotic device (figs.1-4) and [0009] comprising a pouch or pocket (37, fig.3) is sized and dimensioned for receiving and containing a knotted end of the cable or cord (28, fig.3) and [0037].
In view of the teachings of Bannister, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the spinal orthosis of Garth et al./Sandifer et al. by incorporating a pouch sized and dimensioned for receiving and containing a knotted end of the cable without departing from the scope of the invention in order to shorten the cord or cable length to a predetermined length by wrapping the cord or cable 28 around the take-up element 40, receiving the take-up element 40 into pocket or pouch 37 [0039] of Bannister.
	With respect to claim 8, the combination of Garth et al./Sandifer et al./Banister substantially discloses the invention as claimed.  Bannister further teaches a cable retainer or take-up element (40, figs.3-4) and [0039] connected to an end of the cable or cord (28), the cable retainer or take-up element (40) being configured and dimensioned for insertion into the pouch except larger than the opening.  As regard, “larger than the opening”; it would have been an obvious matter of design choice to have form the cable retainer to be larger than the opening in order to securely retained the cable retainer within the opening thereby preventing dislodging of the cable retainer, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  In addition, In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
 With respect to claim 9, the combination of Garth et al./Sandifer et al./Banister substantially discloses the invention as claimed.  Bannister further teaches the cable retainer or take-up element (40) defines at least one slot (41a, 42b, figs.3-4) and [0035] about which the cable or cord (28) may be wrapped to shorten its length extending from the closure system [0039].  
	With respect to claim 10, the combination of Garth et al./Sandifer et al./Banister substantially discloses the invention as claimed.  Bannister further teaches a cable retainer or take-up element (40) connected to an end of the cable or cord (28, fig.3), the cable retainer or take-up element (40)  being configured and dimensioned for insertion into the pouch or pocket (37, fig.3); wherein the cable retainer or take-up element (40)  defines at least one slot (41a, 42b, figs.3-4) and [0035] about which the cable or cord (28) may be wrapped (as shown in fig.4) to shorten its length extending from the closure system [0039] except and larger than the opening.  As regard, “larger than the opening”; it would have been an obvious matter of design choice to have form the cable retainer to be larger than the opening in order to securely retained the cable retainer within the opening thereby preventing dislodging of the cable retainer, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  In addition, In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Garth et al./Sandifer et al. as applied to claim 1 above, and further in view of Cropper et al. U.S. Publication No. (20100168630 A1).
With respect to claim 11, the combination of Garth et al./Sandifer et al. substantially discloses the invention as claimed except the first belt member defines a channel including first and second openings through which the cable extends.  
Cropper et al. however, teaches in an analogous art a spinal orthosis or lumbar orthosis (abstract) and (figs.1-6c) comprising belt members (5 and 7, figs.1-2) having channels or eyelets (83) including first and second openings through which the cable (10) extends [0076].
In view of the teachings of Cropper et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the first belt member of Garth et al./Sandifer et al. by incorporating a channel including first and second openings through which the cable extends in order to thereby to provide added leverage to employ each of the dual independent, cinching systems [0076] of Cropper et al.
With respect to claim 12, the combination of Garth et al./Sandifer et al./Cropper et al. substantially discloses the invention as claimed.  Cropper et al. further teaches the channel or eyelets (83) is formed between first and second peripheral surfaces of the first belt member (as shown in fig.2).  
With respect to claim 13, the combination of Garth et al./Sandifer et al./Cropper et al. substantially discloses the invention as claimed.  Garth et al. further discloses a panel material surrounding the closure system, the cable (153) extending from an interior of the panel material and exiting from an aperture (shown in the panel, see reproduced image of fig.1 below) to the first belt member (130).  

    PNG
    media_image1.png
    197
    440
    media_image1.png
    Greyscale


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Garth et al./Sandifer et al./Cropper et al. as applied to claim 13 above, and further in view of Wang U.S. Patent No. (7,727,172 B2).
With respect to claim 14, the combination of Garth et al./Sandifer et al./Cropper et al. substantially discloses the invention as claimed except the first belt member and the panel material join at a joint and the cable extends over the joint.  
Wang however, teaches in an analogous art a back brace comprising first and second belt members (10, 20, fig.1) having a panel material (31, 41) join at a joint or rod units (32, fig.1, abstract) and the cable or cords (50) extends over the joint (314).
In view of the teachings of Wang, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the panel of Garth et al./Sandifer et al./Cropper et al. by incorporating a joint for running the cable or cord in a zigzag manner around the joint or rod ([Col.3], lines 35-52) of Wang. 

Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Garth et al. U.S. Publication No. (20090192425 A1) in view of Fryman et al. U.S. Publication No. (20130237891 A1).
With respect to claim 16, Garth et al. substantially discloses a spinal orthosis (shown in figs.1-9), comprising:
 a rear panel (150, figs.1-2) having a closure system (110 and 120) and [0027] and [0030]; 
a first belt member (130, fig.1) having a first end secured to a first side of the rear panel and a second end opposite the first end (as shown in fig.1); 
a cable (153, fig.2) having a first end connecting to the closure system and arranged to regulate tension in the closure system, and a second end securing to a handle (180) removably securable to a first surface of the first belt member [0037, the wearer then pulls on handle 180 connected to cord 153, which then tightens the advantaged adjustment mechanism against the back of the wearer. Preferably, handle 180 has hook fasteners (not shown) that help couple handle 180 to loop portion 114, keeping cord 153 taught after tightening]; as such, the hook fasteners allows for the handle to be removably securable to a first surface of the first belt member.
Garth et al. substantially discloses the invention as claimed except a cable retainer connected to a second end of the cable, and configured and dimensioned for being connected to the handle.  
Fryman et al., however, teaches in an analogous art a spinal orthosis (figs.1-4) comprising a rear panel (125) having a closure system;
a first belt member (116, 117) having a first end secured to the first side of the rear panel (125) and a second end opposite the first end (as shown in fig.1); 
a cable (110) has a first end connecting to the closure system and arranged to regulate tension in the closure system, and a second end securing to a handle (120) removably securable to a first surface of the first belt member [0035, the two user cords 110 have handles 120 that secure to the side portions 119. The handles 120 are preferably covered with hook and loop (one side hook, the other side loop) material that allow them to fasten to the two side portions 119]; a cable retainer (as shown in the reproduced image of fig.3 below) connected to a second end of the cable (110), and configured and dimensioned for being connected to the handle (120).

    PNG
    media_image2.png
    542
    296
    media_image2.png
    Greyscale


In view of the teachings of Fryman et al., it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the handle of Garth et al., by incorporating a cable retainer connected to a second end of the cable, and configured and dimensioned for being connected to the handle for securing the cable to the handle.  

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Garth et al./Fryman et al. as applied to claim 16 above, and further in view of Bannister U.S. Publication No. (20100268141 A1).
With respect to claim 17, the combination of Garth et al./Fryman et al. substantially discloses the invention as claimed except the handle defines a pouch for receiving the cable retainer, the handle having an opening through which the cable slidably extends.
Bannister however, teaches in an analogous art, a spinal orthosis comprising a closure system for adjusting an orthotic device (figs.1-4) and [0009] comprising a pouch or pocket (37, fig.3) for receiving the cable retainer or take-up element (40), the handle having an opening (where element 37 is located in fig.3) through which the cable or cord (28) slidably extends [0037].
In view of the teachings of Bannister, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the spinal orthosis of Garth et al./Fryman et al. by incorporating a pouch for receiving the cable retainer, the handle having an opening through which the cable slidably extends without departing from the scope of the invention in order to shorten the cord or cable length to a predetermined length by wrapping the cord or cable 28 around the take-up element 40, receiving the take-up element 40 into pocket or pouch 37 [0039] of Bannister. 
With respect to claim 18, the combination of Garth et al./Fryman et al./Bannister substantially discloses the invention as claimed.  Bannister further teaches the cable retainer or take-up element (40)  defines a plurality of slots (41a, 42b, figs.3-4) and [0035] about which the cable or cord (28) may be wrapped to shorten its length (as shown in fig.4) extending from the closure system.  
With respect to claim 19, the combination of Garth et al./Fryman et al./Bannister substantially discloses the invention as claimed.  Garth et al. further discloses a second belt member (140, fig.1) having a first end secured to a second side of the rear panel (150), and a second end opposite the first end and removably securable to the first end of the first belt member (130, shown in fig.4) and [0035], the handle (180) removably securable to either of the first and second belt members [0037, the wearer then pulls on handle 180 connected to cord 153, which then tightens the advantaged adjustment mechanism against the back of the wearer.  Preferably, handle 180 has hook fasteners (not shown) that help couple handle 180 to loop portion 114, keeping cord 153 taught after tightening]; as such, the hook fasteners allows for the handle to be removably securable to either the first belt  and second belt members.  

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Garth et al. U.S. Publication No. (20090192425 A1) in view of Sandifer et al. U.S. Publication No. (20100318010 A1) and further in view of Fryman et al. U.S. Publication No. (20130237891 A1).
With respect to claim 20, Garth et al. substantially discloses a spinal orthosis (shown in figs.1-9), comprising:
 a rear panel (150, figs.1-2) having a closure system (110 and 120) and [0027] and [0030]; 
a first belt member (130, fig.1) having a first end secured to a first side of the rear panel and a second end opposite the first end (as shown in fig.1); 
a cable (153, fig.2) having a first end connecting to the closure system and arranged to regulate tension in the closure system, and a second end securing to a handle (180) removably securable to a first surface of the first belt member [0037, the wearer then pulls on handle 180 connected to cord 153, which then tightens the advantaged adjustment mechanism against the back of the wearer. Preferably, handle 180 has hook fasteners (not shown) that help couple handle 180 to loop portion 114, keeping cord 153 taught after tightening]; as such, the hook fasteners allows for the handle to be removably securable to a first surface of the first belt member;
a second belt member (140, fig.2) having a first end secured to a second side of the rear panel (150), and a second end opposite the first end and removably securable to the first end of the first belt member (fig.4) and [0035], the handle (180) removably securable to either of the first and second belt members
Garth et al. substantially discloses the invention as claimed except (1) the handle defines a pouch configured to receive the second end of the cable and (2) a cable retainer connected to a second end of the cable, and configured and dimensioned for being connected to the handle.  
Sandifer et al. however, teaches a spinal orthosis (abstract) and (figs.1-7) comprising a rear panel (74, fig.2) a first belt member (26) having a first and second ends wherein the second end is secured to a handle (32, fig.7), the handle (32) defines a pouch or pocket (36) and [0035] configured to receive the second end of the first belt member (26, as shown in fig.8).
In view of the teachings of Sandifer et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the handle of Garth et al. by incorporating a handle that defines a pouch configured to receive the second end of the cable to receive one or more fingers in order to tighten the spinal orthosis against the spine as shown in (fig.7) and [0035] and [0041] of Sandifer et al.
The combination of Garth et al./Sandifer et al. substantially discloses the invention as claimed except a cable retainer connected to a second end of the cable, and configured and dimensioned for being connected to the handle.
Fryman et al., however, teaches in an analogous art a spinal orthosis (figs.1-4) comprising a rear panel (125) having a closure system;
a first belt member (116, 117) having a first end secured to the first side of the rear panel (125) and a second end opposite the first end (as shown in fig.1); 
a cable (110) has a first end connecting to the closure system and arranged to regulate tension in the closure system, and a second end securing to a handle (120) removably securable to a first surface of the first belt member [0035, the two user cords 110 have handles 120 that secure to the side portions 119. The handles 120 are preferably covered with hook and loop (one side hook, the other side loop) material that allow them to fasten to the two side portions 119]; a cable retainer (as shown in the reproduced image of fig.3 below) connected to a second end of the cable (110), and configured and dimensioned for being connected to the handle (120).

    PNG
    media_image2.png
    542
    296
    media_image2.png
    Greyscale


In view of the teachings of Fryman et al., it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the handle of Garth et al./Sandifer et al. by incorporating a cable retainer connected to a second end of the cable, and configured and dimensioned for being connected to the handle for securing the cable to the handle.  

Allowable Subject Matter
Claims 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art drawn to Garth et al./Sandifer et al. fails to show or make obvious the claimed combinations of elements particularly the limitations as set forth in dependent claims 2-6 which recite features not taught or suggested by the prior art drawn to Garth et al./Sandifer et al.
Garth et al./Sandifer et al. fails to disclose or fairly suggest wherein the handle has a first layer defining an outer side with hook material and an inner side with non-hook material, and a second layer including hook material along at least a portion of an outer side thereof, the first layer being arranged shorter than the second layer to define the pouch, in combination with the other elements (or steps) of the apparatus and method recited in the claims.  
Accordingly, a prima facie case of obviousness or an anticipation rejection cannot be established with respect to the claimed subject matter as set forth in claim 2.
Claims 3-6 are allowed insofar as they depend from the allowed base claim 2.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OPHELIA ALTHEA HAWTHORNE whose telephone number is (571)270-3860. The examiner can normally be reached M-F 8:00 AM-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 5712703076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OPHELIA A HAWTHORNE/Primary Examiner, Art Unit 3786